       Case 2:19-cr-00170-TOR     ECF No. 23      filed 12/02/19   PageID.52 Page 1 of 2




     DAVID R. PARTOVI
 1
     PARTOVI LAW, P.S.
 2   900 N. Maple, Lower Level
     Spokane, WA 99201
 3
     Phone (509) 270-2141
 4   Fax (509) 326-6102
     partovilaw@gmail.com
 5
     Attorney for Defendant
 6
                                         HONORABLE JOHN T. RODGERS
 7                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WASHINGTON
 8

 9
      UNITED STATES OF AMERICA,                        NO. 2:19-CR-0170-TOR
10                          Plaintiff,
                                                       NOTICE OF WITHDRAWAL OF
11
                         -vs-                          DETENTION HEARING
12
      NORMAN CARL CLARY,
13
                                     Defendant.
14

15
         COMES NOW the Defendant, NORMAN CARL CLARY, by and through his
16
     counsel of record, David R. Partovi, and moves the Court for withdrawal of
17

18 detention hearing. This request is based on the fact that the defendant was writ

19
     into federal custody and would simply be returned to state custody if the motion
20
     were granted. Therefore, the issue is moot and the defendant withdraws his
21

22 detention hearing at this time.

23
               nd
24 DATED this 2 of December, 2019.                PARTOVI LAW, P.S.
25                                                s/ David R. Partovi
26                                                DAVID R. PARTOVI, WSBA #30611
                                                  Attorney for Defendant

                   NOTICE OF WITHDRAWAL OF DETENTION HEARING
                                  Cause No. 2:19-CR-0170-TOR
                                         Page 1 of 2
       Case 2:19-cr-00170-TOR      ECF No. 23     filed 12/02/19   PageID.53 Page 2 of 2




 1
                                       CERTIFICATION
 2
     I hereby certify that on 2nd day of December, 2019, I electronically filed the
 3
     foregoing with the Clerk of Court using the CM/ECF System which I will sent
 4
     notification of such filing to the following, and/or I hereby certify that I have
 5
     mailed by United States Postal Service the document to the following non-
 6
     CM/ECF participants:
 7

 8         William Hyslop- United States Attorney
           Caitlin Baunsgard - Assistant United States Attorney
 9
           Eastern District of Washington
10         920 W Riverside Suite 300
           P.O. Box 1494
11
           Spokane, WA 99210-1494
12         Telephone: (509) 353-2767
13
                                           PARTOVI LAW, P.S.
14
                                           s/ David R. Partovi
15
                                           DAVID R. PARTOVI, WSBA #30611
16                                         Attorney for Defendant
17

18

19

20

21

22

23

24

25
26



                    NOTICE OF WITHDRAWAL OF DETENTION HEARING
                                   Cause No. 2:19-CR-0170-TOR
                                           Page 2 of 2
